DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites the first terminal of the second transistor is coupled to the second output terminal. However, the second transistor M2 is not coupled to the second output terminal Y_Z. The drawing figures and the specification fail to disclose the first terminal of the second transistor is coupled to the second output terminal.
Claims 24-30 are rejected based on the dependency from claim 23.
Further clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites “the first terminal of the second transistor is coupled to the second output terminal”. However, the second transistor M2 is not coupled to the second output terminal Y_Z. For the purpose of examination, it’s interpreted as “the first terminal of the second transistor is coupled to the first output terminal”. 
Claims 24-30 are rejected based on the dependency from claim 23.
Further clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12-13, 16, 19, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al.. (US 2011/0199130).
Regarding claim 12, Hu discloses a circuit [e.g. fig. 2 exclude 208/210/104 (or Q7, Q8, C2, R5, Q9, R7, R9, R6, N2, Q10, R8, C3 fig. 2)] configured to receive a first voltage [e.g. VCC] at a first voltage terminal [e.g. VCC terminal], to receive a second voltage [e.g. ground] at a second voltage terminal [e.g. ground terminal], to receive an input signal at an input terminal [e.g. INP], and to provide an output signal at an output terminal [e.g. the top input terminal of 208], the circuit comprising: first [e.g. Q10/Q8/Q7] and second transistors [e.g. Q8/Q10/Q7/Q9], each having a respective control terminal and respective first and second terminals, the control terminal of the first transistor is coupled to the input terminal, the first terminal of the first transistor is coupled to the first voltage terminal, the first terminal of the second transistor is coupled to the output terminal; a resistor [e.g. R6] having a first resistor terminal [e.g. the top terminal] directly connected to the input terminal and having a second resistor terminal [e.g. the bottom terminal] directly connected to the output terminal; a capacitor [e.g. C3] having a first capacitor terminal [e.g. the top/bottom terminal] coupled to the second terminal [e.g. collector/emitter] of the first transistor and having a second capacitor terminal [e.g. the bottom/top terminal] coupled to the output terminal, the second resistor terminal and the first terminal [e.g. the collector/emitter] of the second transistor; and a third transistor [e.g. Q1/Q5/Q2/Q6 (or Q9/Q10)] having a respective control terminal and respective first and second terminals, the first terminal [e.g. the collector/emitter] of the third transistor is coupled to the second terminal of the first transistor and the first capacitor terminal, and the second terminals of the second and third transistors are coupled to the second voltage terminal. (note: the gate terminal of a MOSFET/FET is not coupled to the drain and source, but the gate terminal of a BJT is coupled to the collector and emitter)
Regarding claim 13, Hu discloses the circuit of claim 12, wherein the first transistor is a bipolar junction transistor.

Regarding claim 16, Hu discloses the circuit of claim 12, wherein the resistor is a first resistor, the capacitor is a first capacitor, the input terminal is a first input terminal, and the output terminal is a first output terminal, and the circuit [e.g. fig. 2 exclude 208, 210/104 ] configured to receive a second input signal at a second input terminal [e.g. INN], and to provide a second output signal at a second output terminal [e.g. the top input terminal of 210], the circuit further comprising: fourth [e.g. Q9/Q7] and fifth [e.g. Q7/Q9/Q2/Q6/Q5] transistors, each having a respective control terminal and respective first and second terminals, the control terminal of the fourth transistor is coupled to the second input terminal, the first terminal of the fourth transistor is coupled to the first voltage terminal, the first terminal of the fifth transistor is coupled to the output terminal, and the control terminals of the second and fifth transistors are coupled together [note: the gate terminal of a BJT is coupled to the collector and emitter]; a second resistor [e.g. R5] having a third resistor terminal [e.g. the top terminal] directly connected to the second input terminal and having a fourth resistor terminal [e.g. the bottom terminal] directly connected to the second  output  terminal; a second capacitor [e.g. C2] having a third capacitor terminal coupled to the second terminal of the fourth transistor and having a fourth capacitor terminal coupled to the second output terminal, the fourth resistor terminal and the first terminal of the fifth transistor; and a sixth transistor [e.g. Q2/Q6/Q5/Q1] having a respective control terminal and respective first [e.g. collector/emitter] and second terminals, the first terminal of the sixth transistor is coupled to the second terminal of the fourth transistor and the third capacitor terminal, the control terminals of the third and sixth transistors are coupled together [note: the gate terminal of a BJT is coupled to the collector and emitter], and the second terminals of the fifth and sixth transistors are coupled to the second voltage terminals. Also see claim 1 because of the similarity of the differential structure.
Regarding claim 19, Hu discloses a circuit configured to receive a first voltage [e.g. VCC] at a first voltage terminal [e.g. VCC terminal], to receive a second voltage [e.g. ground] at a second voltage terminal [e.g. ground terminal], to receive an input signal at an input terminal [e.g. INP], and to provide an output signal at an output terminal [e.g. the top input terminal of 208], the circuit comprising: a first transistor  having a base and first and second terminals, its base is coupled to the input terminal, its first terminal is coupled to the first voltage terminal; a second transistor having a gate and respective first and second terminals, its first terminal is coupled to the output terminal; a resistor having a first resistor terminal  directly connected to the input terminal and having a second resistor terminal  directly connected to the output terminal; a capacitor having a first capacitor terminal coupled to the second terminal of the first transistor and having a second capacitor terminal coupled to the output terminal, the second resistor terminal and the first terminal of the second transistor; and a third transistor having a respective gate and respective first and second terminals, the first terminal of the third transistor is coupled to the second terminal of the first transistor and the first capacitor terminal, and the second terminals of the second and third transistors are coupled to the second voltage terminal. Also see the rejections of claims 12 and 16.
Regarding claim 21, Hu discloses the circuit of claim 19, wherein the resistor is a first resistor, the capacitor is a first capacitor, the input terminal is a first input terminal, and the output terminal is a first output terminal, the circuit [e.g. fig. 2 exclude 208, 210/104 ] configured to receive a second input signal at a second input terminal [e.g. INN], and to provide a second output signal at a second output terminal [e.g. the top input terminal of 210], the circuit further comprising: a fourth transistor  having a respective base and respective first and second terminals, its base is coupled to the second input terminal, its first terminal is coupled to the first voltage terminal; a fifth transistor having a respective gate and respective first and second terminals, its first terminal is coupled to the second output terminal, the gates of the second and fifth transistors are coupled together; a second resistor having a third resistor terminal directly connected to the second input terminal and having a fourth resistor terminal directly connected to the second output terminal; a second capacitor having a third capacitor terminal coupled to the second terminal of the fourth transistor and having a fourth capacitor terminal coupled to the second output terminal, the fourth resistor terminal and the first terminal of the fifth transistor; and a sixth transistor having a respective gate and respective first and second terminals, its first terminal is coupled to the second terminal of the fourth transistor and the third capacitor terminal, the gates of the third and sixth transistors are coupled together, and the second terminals of the fifth and sixth transistors are coupled to the second voltage terminal. Also see the rejections of claims 12 and 16.
Regarding claim 23 (as best understood), Hu discloses apparatus [e.g. driver/fig. 2] comprising: configured to receive a first voltage at a first voltage terminal, to receive a second voltage at a second voltage terminal, to receive a first input signal at a first input terminal, to receive a second input signal at a second input terminal, to provide a first output signal at a first output terminal, and to provide a second output signal at a second output terminal, the circuit [e.g. fig. 2 exclude 208, 210/104] including: first and second transistors, each having a respective control terminal and respective first and second terminals, the control terminal of the first transistor is coupled to the first input terminal, the first terminal of the first transistor is coupled to the first voltage terminal, the first terminal of the second transistor is coupled to the second output terminal; a first resistor having a first resistor terminal directly connected to the first input terminal and having a second resistor terminal directly connected to the first output terminal; a first capacitor having a first capacitor terminal coupled to the second terminal of the first transistor and having a second capacitor terminal coupled to the first output terminal, the second resistor terminal and the first terminal of the second transistor; a third transistor having a respective control terminal and respective first [e.g. drain/source] and second terminals, the first terminal of the third transistor is coupled to the second terminal of the first transistor and the first capacitor terminal, and the second terminals of the second and third transistors are coupled to the second voltage terminal; fourth and fifth transistors, each having a respective control terminal and respective first and second terminals, the control terminal of the fourth transistor is coupled to the second input terminal, the first terminal of the fourth transistor is coupled to the first voltage terminal, the first terminal of the fifth transistor is coupled to the second output terminal, and the control terminals of the second and fifth transistors are coupled together; a second resistor having a third resistor terminal directly connected to the second input terminal and having a fourth resistor terminal directly connected to the second output terminal; a second capacitor having a third capacitor terminal coupled to the second terminal of the fourth transistor and having a fourth capacitor terminal coupled to the second output terminal, the fourth resistor terminal and the first terminal of the fifth transistor; and a sixth transistor having a respective control terminal and respective first and second terminals, its first terminal is coupled to the second terminal of the fourth transistor and the third capacitor terminal, the control terminal of the third and sixth transistors are coupled together, and the second terminals of the fifth and sixth transistors are coupled to the second voltage terminal. Also see the rejections of claims 12 and 16.

Response to Arguments
The amendments filed on 02/07/2022 have been addressed in the sections discussed above. In addition, Applicant's arguments filed have been fully considered but they are not persuasive. 
Regarding independent claims 12, 19 and 23, Applicant argues that independent claim 12, as amended, recites "a resistor having a first resistor terminal directly connected to the input terminal and having a second resistor terminal directly connected to the output terminal" which is not anticipated by either Wang or Hu. Independent claims 19 and 23 are similarly amended.  For at least these reasons, Wang and Hu fail to anticipate independent claims 12, 19, and 23.
However, Hu discloses a resistor [e.g. R6] having a first resistor terminal [e.g. the top terminal] directly connected to the input terminal [e.g. INP] and having a second resistor terminal [e.g. the bottom terminal] directly connected to the output terminal [e.g. the top input terminal of 208]. See also 35 U.S.C. 102 rejections discussed above

Regarding other dependent claims 13, 16 and 21, Applicant’s arguments are similar to claim 12. Accordingly, Claims 13, 16 and 21 are not patentable because independent claims 12, 19 and 23 are not patentable as discussed above.

Allowable Subject Matter
Claims 14-15, 17-18, 20, 22 and 24-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten to overcome 35 U.S.C. 112 rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842